CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF PAGES 5 AND 6 OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [*].
CONFIDENTIAL INFORMATION OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

Exhibit 10.22

 

SYMPHONY BUSINESS ALLIANCE AGREEMENT

 

THIS AGREEMENT is made the 27th day of February 2004

 

BETWEEN:

 

(1)   Symphony House Berhad (Company No. 592563-P) (“SHB”), a company
incorporated in Malaysia under the Act (as defined hereunder), and having its
registered office at Level 17, Menara Milenium, Jalan Damanlela, Pusat Bandar
Damansara, 50490, Kuala Lumpur, Malaysia, of the one part;

 

AND

 

(2)   Vsource (Malaysia) Sdn Bhd (Company No. 502982-W) (“V-COE”), a company
incorporated in Malaysia under the Act (as defined hereunder) and having its
registered office at Level 41, Suite B, Menara Maxis, Kuala Lumpur City Centre,
50088 Kuala Lumpur, Malaysia, of the second part;

 

AND

 

(3)   Vsource Inc (“VSCE”), a company incorporated in Delaware, the United
States of America, pursuant to the laws of the State of Delaware, United States
of America and having its headquarters at 7855 Ivanhoe Avenue, Suite 200, La
Jolla, California 92037, United States of America, of the third part;

 

SHB, V-COE and VSCE shall be referred to in this Agreement individually as
“Party” and collectively as “the Parties”.

 

RECITALS:

 

A.   Pursuant to a Sale and Purchase Agreement dated 11 December 2003 between
SHB and VSCE (“SPA”), SHB had agreed to acquire from VSCE, 30.34% of the
enlarged share capital of V-COE for a cash consideration of RM27,855,392. It was
also a condition precedent to Completion (as defined hereunder) of the SPA that
SHB, VSCE and V-COE shall enter into a business agreement to regulate their
inter-company relationship following the Completion of the SPA.

 

B.   Upon or after the Completion of the SPA, V-COE will enter into
sub-contracts with the nominated subsidiaries of SHB, setting out the terms
governing the provision of services by V-COE or any member of the V-COE Group
(as defined hereunder), as sub-contractor to the clients of SHB and its related
corporations (“Symphony Sub-contracts”). The Symphony Sub-contracts will be
premised upon the terms of the business structure set out in this Agreement.

 

C.   V-COE is a wholly owned subsidiary of VSCE. It is the intention of the
Parties that upon or after the Completion of the SPA, V-COE will enter into
sub-contracts with VSCE, setting out the terms governing the provision of
services by V-COE or any member of the V-COE Group, as sub-contractor, to the
clients of VSCE and its related corporations (“VSCE Sub-contracts”).
Simultaneous with the execution of this Agreement, V-COE will enter into a
separate business alliance agreement with VSCE and SHB, setting out the terms of
the business structure upon which the VSCE Sub-contracts will be premised.

 

-1-



--------------------------------------------------------------------------------

1.    DEFINITIONS AND INTERPRETATION

 

1.1   Definitions

 

1.1.1   Whenever used in this Agreement, unless the context shall otherwise
require, the following expressions shall have the following meanings:

 

“Act”

means the Malaysian Companies Act of 1965;

 

“Agreed Gross Margin”

means, with respect to each Malaysian BPO Contract that the Symphony Group
enters into with a client and for which the V-COE Group is delivering BPO
Services pursuant to a Symphony Sub-contract, an amount as determined in good
faith by the V-COE Pricing Committee that is equivalent to the difference
between the annual revenue derived from BPO Services under such Malaysian BPO
Contract and the Agreed Contract Costs;

 

“Agreed Contract Costs”

means, as determined in good faith by the V-COE Pricing Committee, the actual
annual cost of the Symphony Group’s personnel, infrastructure, technology,
out-of-pocket expenses, depreciation and amortization of fixed assets and
licences associated with the delivery of BPO Services under a Symphony
Sub-contract in connection with a Malaysian BPO Contract;

 

“BPO Services”

means the provision of customized business process outsourcing and human capital
management solutions;

 

“Business Day”

means a day (other than a Saturday, a Sunday or a public holiday) on which banks
in Kuala Lumpur and Hong Kong (as the case may be) are open for business;

 

“Completion”

means the completion of the SPA subject to the terms and conditions of the SPA;

 

“Malaysian BPO Contracts”

means contracts entered into or originated by the Symphony Group relating to the
delivery of BPO Services to Malaysian companies and their related corporations;

 

“Symphony Group”

means SHB, its present and future subsidiaries and related corporations;

 

“V-COE Group”

means V-COE and its present and future subsidiaries, including without
limitation Vsource (Japan) Limited and Vsource Taiwan Insurance Broker Limited
Company;

 

“V-COE Pricing Committee”

means a sub-committee to be set up by the Board of Directors of V-COE after the
Completion of the SPA, which shall be chaired by the chief executive officer of
V-COE, with its members represented by one V-COE director nominated by VSCE and
one V-COE director nominated by SHB respectively;

 

“VSCE Business Alliance Agreement”

means the business alliance agreement of even date entered into between V-COE,
VSCE and SHB.

 

1.2   Interpretation

 

1.2.1   In this Agreement, unless the context otherwise requires:-

 

(a)   words denoting the singular number include the plural number and
vice-versa;

 

-2-



--------------------------------------------------------------------------------

(b)   words denoting the masculine gender shall include the feminine and neuter
genders and vice-versa;

 

(c)   reference to persons shall include bodies corporate, unincorporated
associations and partnerships;

 

(d)   reference to Clauses and Schedules are reference to clauses and schedules
to this Agreement unless otherwise specified;

 

(e)   reference to any legislation or to any provision of legislation shall
include any modification or re-enactment of that legislation and all
regulations, guidelines, practice notes and statutory instruments issued under
such legislation or provision made in pursuance thereof as from time to time
modified or re-enacted whether before or after the date of this Agreement, so
far as such modification or re-enactment, applies or is capable of applying to
any transactions entered into pursuant to this Agreement and (so far as
liability thereunder may exist or can arise) shall include also any past
statutory provisions, regulations, guidelines, practice notes (as from time to
time modified or re-enacted) which have directly or indirectly been replaced.
For the avoidance of doubt, if such modification or re-enactment has the
retrospective effect of increasing the liability of either Party hereunder, the
other Parties may, in good faith, review the effect or impact of such
modification or re-enactment on the affected Party in the context of this
Agreement, and may agree to such other terms and conditions as may be necessary,
to address the said effect or impact on the affected Party;

 

(f)   headings to the Clauses and Schedules of this Agreement are inserted for
convenience only and shall not affect the construction or interpretation of this
Agreement;

 

(g)   where a word or a phrase is defined, other parts of speech and grammatical
forms of that word or phrase shall have corresponding meanings;

 

(h)   reference to any Party to this Agreement or any other agreement or
instrument shall include that Party’s successors and permitted assigns;

 

(i)   reference to any agreement or instrument shall include references to such
agreement or instrument as amended, novated, supplemented, varied or replaced
from time to time;

 

(j)   the Recitals and Schedules to this Agreement and all documents delivered
pursuant to this Agreement shall form part of this Agreement;

 

(k)   where applicable, where reference to two or more persons or parties are
included or comprised in any expression, agreements, covenants, terms,
stipulations and undertakings expressed to be made by such persons or parties
shall be enforceable by them jointly and severally and agreements, covenants,
terms, stipulations and undertakings expressed to be made by or on behalf of or
on the part of such persons or parties shall be deemed to be binding upon such
persons or parties jointly and severally;

 

(l)   if an event must occur on a stipulated day which is not a Business Day
then the stipulated day will be taken to be the next Business Day;

 

(m)   where an act is required to be done within a specified number of days
after or from a specified date, the period is inclusive of and begins to run
from the date so specified;

 

(n)   a period of a month from the happening of an event or the doing of an act
or thing will be deemed to be inclusive of the day on which the event happens or
the act or thing is required to be done;

 

(o)   where applicable, reference to “subsidiary(ies)”, “related company(ies)
and “holding company(ies)” shall have the meanings respectively ascribed to them
under the Act;

 

(p)   where applicable, reference to “the best of the knowledge and belief” of
any person or persons means “to the best of the knowledge and belief of such
person or persons after undertaking enquiries which were reasonable in the
circumstances;

 

(q)   reference to writing shall include any method of reproducing words in a
legible manner on paper and delivered either through facsimile or post or by
hand.

 

-3-



--------------------------------------------------------------------------------

2.     BUSINESS ALLIANCE STRUCTURE

 

2.1   The Parties hereby agree that the Symphony Sub-contracts will be premised
upon the following terms and conditions set out in this Agreement.

 

2.1.1   Malaysian BPO Contracts:

 

     Unless this Agreement is terminated in accordance with Clause 7 of this
Agreement, the V-COE Group will have a first right of refusal to deliver BPO
Services, as primary sub-contractor, to clients with which the Symphony Group
has entered into new Malaysian BPO Contracts, on the understanding that:

 

  (a)   the revenue earned by the V-COE Group on each Symphony Sub-contract
shall be equivalent to the Agreed Contract Costs plus [*Confidential information
omitted and filed separately with the Securities and Exchange Commission]% of
the Agreed Gross Margin; and

 

  (b)   the V-COE Group will undertake in each Symphony Sub-contract to deliver
the specified sub-contracted BPO Services to the relevant Symphony Group client
in accordance with the service level agreements set forth in the relevant
Malaysian BPO Contract.

 

     The V-COE Group shall continue to have the first right of refusal to
deliver the BPO Services in the manner stipulated herein upon each successive
renewal of such Malaysian BPO Contract.

 

2.1.2   V-COE as primary contractor: The Parties hereby agree that new Malaysian
BPO Contracts with the Symphony Group clients may be entered into directly by
any member of the V-COE Group as the primary or sole contractor, if so requested
by the relevant client. In each such case, the relevant member of the V-COE
Group shall pay to SHB the management fee set out in Clause 3.2 herein.

 

2.1.3   The Parties further agree that the Gross Margin referred to in Clause
2.1.1 shall continue to be payable by the Symphony Group to the V-COE Group for
each successive renewal of the Malaysian BPO Contracts between the Symphony
Group and the Symphony Group clients.

 

2.1.4   For the avoidance of doubt, the V-COE Group will remain as the primary
contractor to provide BPO Services to Malaysian companies and their subsidiaries
under MNC BPO Contracts (as defined in the VSCE Business Alliance Agreement) to
which any member of the V-COE Group is a party and are subsisting as of the date
of Completion of the SPA, and the V-COE Group will not be required to compensate
SHB or any member of the Symphony Group for services provided in respect of
these MNC BPO Contracts except if otherwise or as mutually agreed.

 

2.1.5   The Parties further acknowledge that the Symphony Group currently
provides BPO Services in accounting, cheque and payroll processing to certain
clients and consequently, the Parties agree that the first right of refusal
referred to in Clause 2.1.1 shall not be applicable for:

 

  (a)   Malaysian BPO Contracts with a value of less than RM500,000 per annum;

 

  (b)   Malaysian BPO Contracts with companies and entities that are currently
existing clients of the Symphony Group; and

 

  (c)   Malaysian BPO Contracts for the provision of cheque processing services
irrespective of the value attached to the relevant contract.

 

2.1.6   The Parties further agree that the execution of this Agreement and the
VSCE Business Alliance Agreement shall be deemed satisfaction of the condition
precedent referred to in Clause 4.1.3 of the SPA.

 

3.     PRICING, MANAGEMENT FEES AND SUB-CONTRACT FEES

 

3.1   Pricing:

 

3.1.1   The Parties further agree that the pricing of any new Malaysian BPO
Contracts with multinational and Malaysian companies shall be subjected to the
approval of the V-COE Pricing Committee, which approval shall not be
unreasonably withheld or delayed.

 

-4-



--------------------------------------------------------------------------------

3.1.2   Any decision of the V-COE Pricing Committee shall be unanimous and
decided by all three (3) members of the V-COE Pricing Committee. If there should
be any deadlock or impasse amongst the members of the V-COE Pricing Committee,
the matter shall, unless VSCE and SHB otherwise agree, be referred to mediation
in accordance with the terms set out in this Agreement.

 

3.2   Malaysian BPO Contracts where V-COE Group is the primary or sole
contractor:

 

3.2.1   SHB shall be entitled to a management fee amounting to [*Confidential
information omitted and filed separately with the Securities and Exchange
Commission]% of the Agreed Gross Margin (“Symphony Management Fee”) for each new
Malaysian BPO Contract where the said contract, at the request of the client, is
executed between the relevant client and any member of the V-COE Group, with
such member of the V-COE Group as the primary or sole contractor (“Direct
Malaysian BPO Contract”). The Management Fee shall continue to be payable by the
relevant member of the V-COE Group to SHB for each successive renewal of such
Direct Malaysian BPO Contract.

 

3.2.2   The Symphony Management Fee shall be paid by V-COE to SHB within seven
(7) Business Days of receipt by the V-COE Group of any payment from the relevant
client for the performance of the V-COE Group’s services under the relevant
Direct Malaysian BPO Contract.

 

3.3   Symphony Sub-contracts: Save as otherwise provided in the relevant
Symphony Sub-contract, the V-COE Group’s sub-contracting fees shall be invoiced
to SHB on a “back-to-back” basis to match the times that SHB or a member of the
Symphony Group will invoice clients under the relevant Malaysian BPO Contracts
or renewed Malaysian BPO Contracts, as the case may be, and such invoiced fees
shall be paid by SHB to V-COE within seven (7) Business Days of receipt by the
Symphony Group of the corresponding payment from the relevant clients under the
relevant Malaysian BPO Contract or renewed Malaysian BPO Contract, as the case
may be.

 

4.    REPRESENTATIONS AND WARRANTIES

 

4.1   Each Party hereby represents and warrants to the other Parties that:

 

  4.1.1   it is a company incorporated and validly existing under the laws of
the country of its incorporation and has full power and authority to enter into
this Agreement;

 

  4.1.2   this Agreement constitutes the legal, valid and binding obligations of
each Party in accordance with their respective terms;

 

  4.1.3   the execution, delivery and performance of this Agreement is within
each Party’s respective corporate power, have been duly authorised by all
necessary corporate actions and do not contravene each Party’s respective
memorandum and articles of association; and

 

  4.1.4   to the best of its knowledge and belief and save as otherwise
disclosed to the other Parties in writing, no conflict of interest exists or is
likely to arise in the performance of the first mentioned Party’s obligations
under this Agreement.

 

  4.2   V-COE hereby represents and warrants to SHB that the V-COE Group’s
personnel who will be involved in the provision of the BPO Services in relation
to the Symphony Sub-contracts, the Direct Malaysian BPO Contracts and VSCE
Sub-contracts are knowledgeable in the relevant fields of expertise to which
that personnel has been assigned.

 

5.    RESPONSIBILIITIES OF THE PARTIES

 

5.1   Upon presentation of the first right of refusal by the Symphony Group to
the V-COE Group of the relevant Malaysian BPO Contract and prior to the V-COE
Group’s accepting or rejecting the said Malaysian BPO Contract, the V-COE Group
shall take such reasonable steps to ensure that an objective assessment of the
relevant Malaysian BPO Contract is undertaken. If the V-COE Group should reject
any of the said contracts, the reasons for such rejection will be properly
documented and provided in writing to SHB and VSCE.

 

-5-



--------------------------------------------------------------------------------

5.2   SHB shall ensure that the V-COE Group is authorized to use all software
licences licensed to the Symphony Group for the benefit of its subsidiaries and
related corporations and which are necessary for the provision of the BPO
Services by the V-COE Group pursuant to the Symphony Sub-contracts.

 

5.3   The Symphony Group shall provide the V-COE Group with such documents and
information as the V-COE Group shall reasonably require from time to time, to
enable the V-COE Group to carry out its obligations under the Symphony
Sub-contracts.

 

5.4   Except as otherwise set forth in a Symphony Sub-contract, the V-COE Group
shall be responsible for providing all personnel, software, hardware and any
other assets and facilities necessary to perform its obligations under each
Symphony Sub-contract that it enters into with SHB.

 

5.5   V-COE shall be responsible for the training of all of the V-COE Group’s
employees, agents and sub-contractors involved in the delivery of BPO Services
pursuant to the Symphony Sub-contracts.

 

5.6   V-COE shall maintain a complete and accurate set of records and documents
on the clients to which the Symphony Sub-contracts and Direct Malaysian BPO
Contracts relate and the performance of the V-COE Group under the Symphony
Sub-contracts and Direct Malaysian BPO Contracts. V-COE shall make these records
and documents available for inspection by VSCE or SHB, upon the giving of
reasonable notice by VSCE or SHB as the case may be.

 

5.7   Each Party further agrees that it shall not, during the course of this
Agreement, the VSCE Business Alliance Agreement, the Symphony Sub-contracts, the
Direct Malaysian BPO Contracts or the VSCE Sub-contracts, engage in any activity
which is likely to compromise the ability of the other Parties to perform their
respective obligations under this Agreement, the VSCE Business Alliance
Agreement, the Symphony Sub-contracts, the Direct Malaysian BPO Contracts or the
VSCE Sub-contracts, fairly and independently and shall disclose to the other
Parties, any activity which constitutes or may constitute a conflict of
interest.

 

6.    EVENTS OF DEFAULT

 

6.1   Each of the following events is referred to as an “Event of Default”:-

 

  6.1.1   if any of the Parties hereto is in material breach or default of any
of its material obligations under this Agreement, which will include a failure
by the Symphony Group to provide a first right of refusal to the V-COE Group in
accordance with Clause 2;

 

  6.1.2   if any of the Parties hereto goes into liquidation (either voluntary
or compulsory unless as part of a bone fide scheme of reconstruction or
amalgamation), be dissolved, compound with its creditors or have a receiver
appointed over the whole or any part of its assets,

 

     then, the Party referred to in the abovementioned paragraphs shall
hereinafter be referred to as the “Defaulting Party”.

 

6.2   Where an Event of Default occurs, either or both of the other Party(ies)
who is or are not the Defaulting Party (collectively the “Non-Defaulting Party”)
has the option exercisable by giving notice (the “Default Notice”) to the
Defaulting Party (with a copy to the remaining Party) to require the Defaulting
Party to remedy the Event of Default (where applicable) within thirty (30) days
from the date of the Default Notice (“Remedial Period”) Provided That in the
case of an Event of Default under Clause 6.1.2, there will be no Remedial
Period. If the Defaulting Party is not able to remedy the said Event of Default
within the Remedial Period, the Non-Defaulting Party may, but is not obliged to
serve a termination notice (“Termination Notice”) on the Defaulting Party (with
a copy to the remaining Party) to terminate the Agreement immediately.

 

6.3  

If an Event of Default occurs, the Non-Defaulting Party may instead of giving a
Termination Notice in cases where such an Event of Default is remediable by
either the Non-Defaulting Party or the Defaulting Party, either immediately upon
service of the Default Notice or upon the expiry of the Remedial Period, as the
case may be, take steps to remedy the Event of Default in which event the
Defaulting Party shall

 

-6-



--------------------------------------------------------------------------------

 

indemnify and shall keep the Non-Defaulting Party indemnified of any liability,
cost and expense of such remedial action, together with interest on the amount
of such liability, cost and expense at a prescribed rate (to be agreed between
the Parties). Notwithstanding such steps on the part of the Non-Defaulting
Party, the Event of Default is deemed to continue unless it can be completely
remedied by taking such steps.

 

6.4   Notwithstanding the provisions of Clauses 6.2 and 6.3 and save as
otherwise provided in this Agreement, where the Defaulting Party is V-COE or
VSCE, then so long as VSCE is the largest shareholder of V-COE, neither VSCE as
the Non-Defaulting Party where V-COE is the Defaulting Party, nor V-COE as the
Non-Defaulting Party where VSCE is the Defaulting Party, may exercise its right
to terminate this Agreement unless it has obtained the written consent of SHB.

 

7.    TERMINATION OF AGREEMENT

 

7.1   This Agreement shall terminate upon the happening of whichever of the
following shall first occur:-

 

  7.1.1   upon delivery of the Termination Notice upon the happening of an Event
of Default referred to in Clause 6;

 

  7.1.2   within seven (7) Business Days from the date of notice by one Party
invoking the force majeure provision on termination set out in this Agreement;
or

 

  7.1.3   upon mutual agreement of the Parties.

 

7.2   The V-COE Group shall, within seven (7) Business Days of the termination
of this Agreement, return to SHB all documents and records pertaining to the new
Malaysian BPO Contracts received by V-COE from SHB.

 

7.3   No Party shall have any further claims against the other Parties upon the
termination of this Agreement and each of the Parties shall thereafter freely
pursue such other related opportunities with the clients pursuant to the new
Malaysian BPO Contracts, either on its own or with any other third party of its
choice.

 

7.4   Save where termination arose out of a default of one Party, no Party shall
have any further claims for compensation or damages against the first mentioned
Party upon the termination of this Agreement.

 

7.5   The termination of this Agreement pursuant to the aforesaid Clauses above
will not affect the Parties’ obligations pursuant to Clause 8. Notwithstanding
the termination of this Agreement, the VSCE Business Alliance Agreement, the
Symphony Sub-contracts, the Direct Malaysian BPO Contracts and the VSCE
Sub-contracts, whether subsisting or renewed, shall continue to bind the parties
therein independent of this Agreement in accordance with their respective terms.

 

8.    CONFIDENTIALITY

 

8.1   Except as permitted in Clauses 8.2 and 8.6, each Party shall procure that
each Party, its employees, officers, agents and professional advisors must treat
as strictly confidential all information received or obtained by the Party as a
result of entering into or performing this Agreement, including any
confidential, technical, commercial, financial or other information of or
concerning the business or affairs of the other Party (“Confidential
Information”) unless specifically agreed to between the Parties.

 

8.2   A Party, its employees, officers, agents, representatives or professional
advisors may disclose information which would otherwise be classified as
Confidential Information if and to the extent:

 

  8.2.1   that is required to be disclosed by law or any securities exchange or
regulatory or governmental body to which it is subject, wherever situated;

 

  8.2.2   that is known to the Party receiving the information prior to the same
being disclosed to it pursuant to this Agreement;

 

  8.2.3   that it considers necessary to disclose the information to its
professional advisors or auditors provided that the Party does so on a
confidential basis; or

 

-7-



--------------------------------------------------------------------------------

  8.2.4   that the information has come into the public domain through no fault
of that Party and other than by reason of breach by any Party or any of its
employees, officers, agents, representatives or professional advisors in
connection with its obligations under this Agreement.

 

8.3   The Parties agree that:

 

  8.3.1   monetary damages alone would not be adequate compensation to a Party
for a breach by the other Party(ies) of the provisions of Clause 8.1;

 

  8.3.2   a Party may seek an injunction from a court of competent jurisdiction
if:

 

  (a)   the other Party(ies) fails to comply or threatens to fail to comply with
the provisions of Clause 8.1; or

 

  (b)   that Party has reason to believe that the other Party(ies) will not
comply with the provisions of Clause 8.1.

 

8.4   The provisions of Clause 8.1 will survive the termination of this
Agreement. In the event that this Agreement is terminated, the Parties shall
promptly return to each other, all documents and other written materials so
obtained pursuant to this Agreement.

 

8.5   Each of the Parties shall indemnify and keep each other fully and
effectively indemnified against any loss, damage, cost and expense which the
latter Party(ies) may directly suffer or which the first Party knew the latter
Party(ies) would be likely to suffer as a result of or in connection with any
breach of the confidentiality provisions referred to in Clause 8.1.

 

8.6   For the avoidance of doubt, the Parties acknowledge that under the
applicable securities laws and regulations of Malaysia and the United States of
America, each Party will be required to publicly disclose the execution of this
Agreement, a copy of this Agreement and a summary of the terms of the
transactions contemplated under this Agreement, and the Parties hereby consent
to such disclosure by the other Parties.

 

9.    LIMIT OF LIABILITY

 

9.1   No Party shall be liable to the other Parties for any special, indirect or
consequential loss or damage or for any loss of use, business, income, profits
or contracts suffered by the first mentioned Party.

 

10.    FORCE MAJEURE

 

10.1   No Party shall be liable to the other Party(ies) in respect of any delay
in performing or failure to perform any of its obligations hereunder if such
delay or failure results from:-

 

  10.1.1   any acts or intervention by any Governmental authorities or agencies;

 

  10.1.2   fire, flood or explosion;

 

  10.1.3   any act of God;

 

  10.1.4   declared or undeclared war, act of terrorism or sabotage, or riots or
civil commotion; or

 

  10.1.5   strikes or other industrial disputes which are beyond the control of
the Parties.

 

10.2   If a delay or failure of a Party to perform its obligations due to force
majeure exceeds twenty-one (21) Business Days, either of the remaining Parties
to this Agreement may immediately terminate this Agreement by providing written
notice to the other Parties pursuant to Clause 7.2.

 

11.    SEVERANCE

 

11.1  

If any provision of this Agreement is declared by any judicial or other
competent authority to be void, voidable or illegal for any reason, but is
capable of being read down, it will be read down to the extent

 

-8-



--------------------------------------------------------------------------------

 

necessary to render it binding and enforceable. If it is capable of being so
read down, then such word or words, or if required, the whole provision will
thereupon be severed and the remainder of this Agreement will otherwise remain
in full force and effect.

 

12.    ENTIRE AGREEMENT

 

12.1   The foregoing represents the complete and exclusive statement of the
Agreement between the Parties and supersedes any and all prior oral or written
agreements, proposals, commitments, understandings, or communications with
respect to the subject matter of this Agreement.

 

13.    CHANGE OF ADDRESS

 

13.1   Each of the Parties shall give notice to the other of the change of any
address or telephone or facsimile at the earliest possible opportunity but in
any event within forty-eight (48) hours of such change.

 

14.    NOTICES

 

14.1   Any notice, or other communication, including, but not limited to any
request, demand, consent or approval to or by a Party under this Agreement must
be in writing and in English, addressed to the relevant persons named below:

 

14.1.1

     SHB

Address:

     Level 17, Menara Milennium        Jalan Damanlela        Pusat Bandar
Damansara        50490 Kuala Lumpur

Attention:

     Y Bhg Dato’ Azman Yahya/Encik Abdul Hamid Sheikh Mohamed

Fax No:

     +603-2715 7677

14.1.2

     V-COE

Address:

     Level 12, Menara HLA        No 3, Jalan Kia Peng        50450 Kuala Lumpur
       Malaysia

Attention:

     Chief Operating Officer/Corporate Controller

Fax No:

     +603-7490 8008

with a copy to:

      

Address:

     Vsource (Asia) Ltd        Unit 501, AXA Centre        151 Gloucester Road  
     Wanchai, Hong Kong

Attention:

     General Counsel

Fax No:

     +852 2523-1344

 

-9-



--------------------------------------------------------------------------------

14.1.3

     VSCE

Address:

     7855 Ivanhoe Avenue        Suite 200        La Jolla, California 92037  
     United States of America

Attention:

     Chief Financial Officer

Fax No:

     +1 (858) 456-4878

with a copy to:

      

Address:

     Vsource (Asia) Ltd        Unit 501, AXA Centre        151 Gloucester Road  
     Wanchai, Hong Kong

Attention:

     General Counsel

Fax No:

     +852 2523-1344

 

14.2   A notice sent:

 

  14.2.1   by hand shall be deemed to have been served on the day of delivery;

 

  14.2.2   by telefax shall be deemed to have been served upon confirmation of
completion of transmission;

 

  14.2.3.   by registered post shall be deemed to have been served on the 5th
Business Day after posting, and in proving service, it shall be sufficient to
prove that the notice was properly addressed and posted.

 

15.    GOVERNING LAW AND JURISDICTION

 

15.1   This Agreement is to be governed by and construed in accordance with
Malaysian laws and each Party hereby submits to the non-exclusive jurisdiction
of the Malaysian courts.

 

16.    DISPUTE RESOLUTION

 

16.1   Where any dispute arises between the Parties as to any matter arising out
of or in connection with this Agreement, the Parties shall endeavour in good
faith to resolve the dispute by mediation to be conducted at the Mediation
Centre set up by the Bar Council of Malaysia in accordance with the Mediation
Rules of the Mediation Centre by the appointment of a mediator (“Mediator”). The
costs of such mediation shall be borne equally between the Parties.

 

16.2   If at the end of such mediation (which shall not exceed forty-five (45)
days following the reference of the dispute or breach to the Mediator the matter
remains unresolved), any Party hereto may refer the matter to be finally
resolved by arbitration in accordance with the Malaysian Arbitration Act of
1952.

 

16.3   The arbitration tribunal shall consist of one arbitrator to be appointed
by mutual agreement between the Parties in accordance with the Arbitration Act
1952.

 

16.4   Arbitration shall take place in Malaysia and the language of arbitration
shall be English.

 

16.5   The decision of the arbitrator shall be final, binding and uncontestable
and may be used as a basis for judgment thereon in any legal jurisdiction. Such
decision shall include a determination as to which of the Parties shall bear the
costs of the arbitration proceedings.

 

-10-



--------------------------------------------------------------------------------

16.6   No Party shall be entitled to commence or maintain any action in a court
of law upon any matter in dispute until such matter shall have been submitted
and determined as hereinbefore provided and then only for the enforcement of
such arbitration.

 

16.7   Pending the submission to arbitration and thereafter until the arbitrator
publishes its award, all Parties shall continue to perform all their obligations
under this Agreement without prejudice to a final adjustment in accordance with
the said award.

 

17.    WAIVER

 

17.1   The failure by any Party to enforce at any time or for any period any one
or more of the terms or conditions of this Agreement shall not be a waiver of
them or of the right at any time subsequently to enforce all terms and
conditions of this Agreement.

 

18.    COSTS

 

18.1   Save as otherwise provided in this Agreement, any and all costs, expenses
or liabilities to third parties of any of the Parties arising from activities
performed under this Agreement or otherwise relating to this Agreement shall be
borne by each Party separately and individually. No Party shall be liable or
obligated to the other Party(ies) for any such cost, expense or liability.

 

18.2   Each of the Parties shall bear its own costs and expenses in connection
with the preparation and finalisation of this Agreement.

 

19.    ASSIGNMENT

 

19.1   No Party will be entitled to assign all or part of its rights and
obligations hereunder without the prior written consent of the other Parties.

 

20.    VARIATIONS AND AMENDMENTS

 

20.1   No provision of this Agreement may be varied, amended or waived except
otherwise agreed to by the Parties in writing.

 

21.    CO-OPERATION

 

21.1   In entering into this Agreement, the Parties recognise that it is
impractical to make provisions for every contingency that may arise in the
course of performance thereof and accordingly the Parties hereby declare it to
be their intention that this Agreement shall operate between them with fairness
and without detriment to the interest of any of them and if in the course of
performance of the obligations under this Agreement any unforeseen unfairness to
any part is discovered or anticipated then the Parties hereto shall act in good
faith and use their best endeavours to agree to such recourse as may be
necessary and equitable to overcome such unfairness.

 

21.2   Each Party shall sign and execute all documents and do all things
necessary or desirable to give effect to this Agreement and will procure that
its officers, employees and agents to declare, make, sign or execute all
documents and do all things necessary or desirable to give full effect to this
Agreement.

 

22.    COUNTERPARTS

 

22.1   This Agreement may be executed in any number of counterparts, each of
which when executed and delivered is an original and all of which together
evidence the same agreement.

 

[The Rest Of This Page Has Been Intentionally Left Blank]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have hereunto set their hands the day and
year first above written.

 

SIGNED BY

   )

SYMPHONY HOUSE BERHAD

   )

on behalf of

   )

in the presence of

   )

SIGNED BY

   )

VSOURCE (MALAYSIA) SDN BHD

   )

on behalf of

   )

in the presence of

   )

SIGNED BY

   )

VSOURCE INC

   )

on behalf of

   )

in the presence of

   )

 

-12-